Citation Nr: 1110761	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  07-37 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides.

2.  Entitlement to service connection for a sinus disorder, to include as due to exposure to herbicides.

3.  Entitlement to service connection for a lung disorder, to include as due to exposure to herbicides.

4.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

5.  Entitlement to service connection for erectile dysfunction, to include as due to exposure to herbicides.

6.  Entitlement to service connection for rectal polyps, to include as due to exposure to herbicides.

7.  Entitlement to service connection for a prostate disorder, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  He served in the Republic of Vietnam (Vietnam) from December 20, 1969 to November 21, 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's July 2005 claims for entitlement to service connection for hypertension, a sinus disorder, a lung disorder, and a prostate disorder.

This matter also comes before the Board on appeal from a February 2009 rating decision issued by the VA RO in Montgomery, Alabama, which denied the Veteran's July 2008 claim for entitlement to service connection for diabetes mellitus, type II, and his August 2008 claims for entitlement to service connection for erectile dysfunction, and for rectal polyps.

The Board notes that the RO erroneously construed the Veteran's duplicative August 2008 claim for service connection for a prostate disorder as a request to reopen, and denied that request.  As the Veteran had filed a substantive appeal as to that issue in November 2007, it remains in appellate status, and consideration of whether to reopen that claim is unnecessary.

In March 2010, the Veteran presented testimony before a decision review officer (DRO) at the RO regarding the issue on appeal.  A transcript of that hearing has been associated with the claims file.

In November 2010, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge (Travel Board hearing).  A copy of the hearing transcript has been associated with the record.

The issue of entitlement to service connection for a mental disorder has been raised by the record-see, e.g., November 2010 Board hearing at p. 24-but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for a sinus disorder and entitlement to service connection for a prostate disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if any further action on his part is required.






FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era; therefore, he is presumed to have been exposed to Agent Orange and other herbicides during his service in Vietnam.

2.  Hypertension is not shown to be related to the Veteran's military service or to any incident therein, including exposure to herbicides; nor may it be presumed to have been incurred as a result of service.

3.  A lung disorder is not shown to be related to the Veteran's military service or to any incident therein, including exposure to herbicides.

4.  Diabetes mellitus, type II, is not shown to be related to the Veteran's military service or to any incident therein, including exposure to herbicides; nor may it be presumed to have been incurred as a result of service.

5.  Erectile dysfunction is not shown to be related to the Veteran's military service or to any incident therein, including exposure to herbicides.

6.  Rectal polyps are not shown to be related to the Veteran's military service or to any incident therein, including exposure to herbicides.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).



2.  A lung disorder was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

3.  Diabetes mellitus, type II, was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

4.  Erectile dysfunction was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

5.  Rectal polyps were not incurred in or aggravated by active service, nor may they be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309. (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Letters dated September 2005, August 2008, and September 2008, provided to the Veteran before the July 2006 and February 2009 rating decisions, respectively, satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since they informed the Veteran of what evidence was needed to establish his claims, what VA would do and had done, and what evidence he should provide.  The letters also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claims.

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The Veteran was provided with such notice in March 2006, prior to the initial rating decisions in July 2006 and February 2009.

With respect to VA's duty to assist, the RO has obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's available service treatment records, service personnel records, VA treatment records, and private treatment records have been obtained.

The Veteran has not reported that he is in receipt of Social Security Administration (SSA) benefits for his claimed disorders.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed disorders, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.



I.  The Merits of the Claims

The Veteran contends that he currently suffers from the aforementioned disabilities as a result of his time in active duty service.  The Board disagrees.

Governing Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim for service connection there must be medical evidence of a current disability as established by a medical diagnosis; incurrence or aggravation of a disease or injury in service, established by lay or medical evidence; and a nexus between the in-service injury or disease and the current disability, established by medical evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Further, if a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38C.F.R. § 3.303(b).

For the showing of chronic disease in service, (or within a presumptive period per § 3.307), there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  Medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and that he still has the same chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).
Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a current disability, there can be no valid claim.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997). 

As to presumptive service connection, certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The diseases associated with herbicide exposure for purposes of the presumption are AL amyloidosis; Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); Multiple myeloma; Non-Hodgkin's lymphoma; Parkinson's disease; Acute and subacute peripheral neuropathy; Porphyria cutanea tarda (PCT); Prostate cancer; Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 3.309(e).  To warrant service connection, Type II diabetes mellitus and ischemic heart disease, may manifest to a degree of at least 10 percent at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).


Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is not the sole method for showing causation in establishing a claim for service connection as due to herbicide exposure.

A.  Hypertension

The Veteran is not presumptively entitled to service connection for hypertension based on exposure to herbicides.  The Veteran is presumed to have been exposed to herbicides because he served in Vietnam from December 20, 1969 to November 21, 1970.  38 C.F.R. § 3.307(a)(6)(iii).  However, hypertension is not a condition which is presumed to be service connected based on exposure to herbicides.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 3.309(e).  Hypertension is explicitly excluded from the definition of ischemic heart disease, which is subject to presumptive service connection based on exposure to herbicides.  See 38 C.F.R. § 3.309(e) at Note 3.

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As such, the Board will consider the Veteran's claim on a non-presumptive basis.

The Veteran's service treatment records include no evidence of complaints, diagnosis, or treatment of hypertension.  In his June 1969 pre-induction Report of Medical Examination, a clinician found the Veteran's vascular system to be normal on clinical evaluation.  In a January 1971 Medical History, the Veteran checked a box indicating that he was not being treated, and had not been treated, for high blood pressure.  No separation examination is of record.



In January 2002, a VA clinician diagnosed the Veteran with controlled hypertension and noted that he was on medication for that disorder.  VA clinicians repeated this diagnosis in May 2002, April 2003, April 2006, October 2008, and May 2009.  No etiological opinions regarding the Veteran's diagnosed hypertension are of record.

At his March 2010 hearing before a DRO, the Veteran testified that he was first diagnosed with hypertension in 1990.  Id. at p. 5.  He further asserted that his hypertension is associated with his exposure to Agent Orange in service, and to his post-service stress.  Id. at pp. 5-6.

At his November 2010 Board hearing, the Veteran again reported that his hypertension was first diagnosed by a private physician in 1990.  Id. at p. 11.  He noted that neither his private physician nor any VA physician had provided any link between his hypertension and his time in service.  Id. at p. 11, 13.  The Veteran further stated that he did not have any problems with hypertension during service.  Id. at p. 12.

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not required to provide an examination based on a conclusory generalized lay statement, because that would eliminate the carefully drafted statutory standards governing the provision of medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

In this case, a VA medical opinion is unwarranted because the information and evidence of record does not establish that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R. §§ 3.307 or 3.309, manifesting during an applicable presumptive period.  Furthermore, the information and evidence of record does not indicate that hypertension may be associated with any established event, injury, or disease in service, or with another service-connected disability.  Rather, the Veteran's service treatment records include no complaints, diagnosis, or treatment of hypertension, and the Veteran has stated that he did not have any problems with hypertension during service.  Moreover, the Veteran has stated that no private or VA physician has related his hypertension to his service.

The Veteran is not competent to render an opinion as to the medical etiology of his hypertension, absent evidence showing that he has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, his unsubstantiated lay statement relating his hypertension to his exposure to herbicides in service has no probative value.

The Veteran is not entitled to service connection based on the finding of a chronic disease, or on the basis of continuity of symptomatology, because the most probative evidence of record shows that the Veteran reported that he had no symptoms of hypertension during service, and was not diagnosed with hypertension until 1990, nearly 20 years after his separation from service.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of service connection for hypertension; it follows that the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the Veteran's claim is denied.





B.  Lung Disorder

The Veteran is not presumptively entitled to service connection for a lung disorder based on exposure to herbicides.  The Veteran is presumed to have been exposed to herbicides because he served in the Republic of Vietnam from December 20, 1969 to November 21, 1970.  38 C.F.R. § 3.307(a)(6)(iii).  However, a lung disorder is not a condition which is presumed to be service connected based on exposure to herbicides.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 3.309(e).

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As such, the Board will consider the Veteran's claim on a non-presumptive basis.

The Veteran's service treatment records include no evidence of complaints, diagnosis, or treatment of a lung disorder.  In his June 1969 pre-induction Report of Medical Examination, a clinician found the Veteran's lungs and chest to be normal on clinical evaluation.  No separation examination is of record.

The Veteran complained of chest congestion to VA clinicians in August 2003, September 2006, and April 2007.

VA clinicians found that the Veteran's breathing included no signs of distress in August 2003, November 2003, March 2004, November 2004, February 2005, May 2005, June 2005, January 2006, and April 2006.

In August 2008, October 2008, and May 2009, a VA clinician provided the Veteran with a diagnosis of "Smoker/COPD [chronic obstructive pulmonary disorder]."

At his March 2010 hearing before a DRO, the Veteran testified that, after service, he was diagnosed with "a slight case of emphysema or whatever."  Id. at p. 10.

At his November 2010 Board hearing, the Veteran again reported that he was first diagnosed with "a slight case of emphysema" after service, in approximately 2007.  Id. at pp. 16-17.  He noted that he first began experiencing symptoms relating to his chest "around 2003 [or] 2004."  Id. at p. 17.  The Veteran further testified that he did not have any problems with his lungs or chest area during his service in Vietnam or during his other active service.  Id. at p. 17.

The standards for requiring a medical examination or opinion are recounted above.  38 C.F.R. § 3.159(c)(4).  In this case, a VA medical opinion is unwarranted because the information and evidence of record does not establish that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R. §§ 3.307 or 3.309, manifesting during an applicable presumptive period.  Furthermore, the information and evidence of record does not indicate that a lung disability may be associated with any established event, injury, or disease in service, or with another service-connected disability.  Rather, the Veteran's service treatment records include no complaints, diagnosis, or treatment of a lung disorder, and the Veteran has stated that he did not have any symptoms of a lung disorder during service.

The Veteran is not competent to render an opinion as to the medical etiology of his lung disorder, absent evidence showing that he has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, his unsubstantiated lay statement relating his lung disorder to his service, including by exposure to herbicides, has no probative value.  Additionally, to the extent that the VA clinician has related the Veteran's post-service COPD to smoking, that etiological opinion outweighs the Veteran's opinion to the contrary, because the VA clinician has greater medical knowledge and experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).

The Veteran is not entitled to service connection based on the finding of a chronic disease, or on the basis of continuity of symptomatology, because the most probative evidence of record shows that the Veteran reported that he had no symptoms of a lung disorder until around 2003 or 2004, more than 30 years after his separation from service.  38 C.F.R. § 3.303(b).
The preponderance of the evidence is against the award of service connection for a lung disorder; it follows that the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the Veteran's claim is denied.

C.  Diabetes Mellitus, Type II

The Veteran's service treatment records include no evidence of complaints, diagnosis, or treatment of diabetes mellitus, type II.  In his June 1969 pre-induction Report of Medical Examination, a clinician found the Veteran's vascular system to be normal on clinical evaluation.  In a January 1971 Medical History, the Veteran checked a box indicating that he was not being treated, and had not been treated, for diabetes.  No separation examination is of record.

In January 2002 VA treatment record, a VA clinician noted that she had "encouraged [the Veteran] to exercise 30 min[utes] 2-3 times weekly to [promote weight] loss and maintain weight control...and prevent other disease processes such as diabetes."  The clinician did not diagnose the Veteran with diabetes.

In June 2008, a VA optometrist provided the Veteran with a diabetic retinal evaluation, and found that no diabetic retinopathy was present.  In a September 2008 VA "Problem List," the Veteran was noted to have a diagnosis of diabetes mellitus (DM), type II, without eye disease, based on the optometrist's findings.

VA provided the Veteran with a compensation and pension (C&P) examination of his claimed diabetes mellitus, type II, in September 2008.  The VA examiner reviewed the Veteran's VA medical records back to 2003, but did not have access to his claims file.  The Veteran reported that he had received a letter in June 2008 informing him that he had diabetes.  The Veteran also asserted that his diabetes is related to his exposure to Agent Orange, an herbicide, in Vietnam.  Finally, the Veteran reported that he is not on any restricted diet, any restriction of activities, or any medication for his claimed diabetes mellitus.  The VA examiner opined that "after reviewing [his] VA records stemming all the way back to 2003, I see no levels of his glucose showing any elevations that would indicate diabetes[,] nor do I see his hemoglobin A1c levels up indicating any diabetes.  I  am unclear of where this diagnosis in fact came from but there is no indication from these medical records that I am reviewing that this Veteran is diabetic."  Based on her review of the Veteran's blood test results, the VA examiner concluded that "no evidence of type 2 diabetes mellitus [is] found."

The Board finds that the September 2008 VA examination is adequate because the examiner provided an etiological opinion, complete with the rationale described above.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a lack of review of a VA claims file does not render a medical opinion incompetent.)  The Board further finds that the VA examiner's medical findings are credible, based on their internal consistency and on the VA examiner's duty to offer truthful opinions.  Consequently, the Board assigns considerable probative value to the VA examiner's report.

In May 2009, a VA clinician noted that the Veteran was "asking today if he is really diabetic.  [He] was [diagnosed] as a diabetic on 6/11/08 by the [VA] optometrist, [although] I sent the patient to optometry to [rule out] HTN [hypertension] retinopathy.  Per chart[, the patient] is not a diabetic, but to be sure I will do the pertinent test tomorrow."  In an addendum later that day, the VA clinician wrote that "I did not diagnose this patient with DM, I sent the [patient] for flat feet and feet pain.  Per records[, the patient] has no [history of] diabetes.  [He] was sent to optometry on June 10/08 to [rule out hypertension] retinopathy, and [the optometrist] responded that the [patient] did not have diabetic retinopathy.  Since then this diagnosis [of diabetes mellitus] appear[s] in the lis[t] of his [past medical history].  Per chart [the patient] is not a diabetic, but I will do the pertinent test again just to be sure, as [the] patient is very angry about this."  The VA clinician determined in June 2009 that the Veteran had borderline hyperglycemia, but no diabetes mellitus.

At his March 2010 hearing before a DRO, the Veteran's representative asked him when he was first diagnosed with diabetes mellitus, and the Veteran responded that "that's hard to say.  I was under the impression I might have it."  Id. at p. 3.  The Veteran subsequently stated that he was first diagnosed with diabetes in June 2008, at which time he "received a letter...stating that I had diabetes mellitus type II and it was due to exposure to herbicide[s]."  Id. at p. 4.  The Veteran also reported that "I probably had [diabetes mellitus]...at least since 1994...if you check the lab work."  Id. at p. 4.  

At his November 2010 Board hearing, the Veteran again reported that he was first diagnosed with diabetes in June 2008, although the clinician "didn't even mention the word diabetes....[S]he sent me to the eye doctor [and] I didn't know what I went to the eye doctor [for].  So three days later...I got a letter from her dated June [2008] that [said that I have] diabetes mellitus type II due to exposure to herbicide[s]."  Id. at p. 18.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Because the VA clinicians and the September 2008 VA examiner are so qualified, their medical opinions constitute competent medical evidence.

By contrast, the Veteran is not competent to diagnose diabetes mellitus, absent evidence showing that he has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, his unsubstantiated lay statement diagnosing diabetes mellitus has no probative value.

The Veteran also cannot establish entitlement to service connection for diabetes mellitus based on his description of a June 2008 letter.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Although a review of the aforementioned VA treatment records suggests to the Board that the Veteran may well have received that letter, it is clear from his VA treatment records and the opinion of the VA examiner that this letter was sent in error, and that the Veteran has not had diabetes.


The Veteran is not entitled to presumptive service connection for diabetes mellitus, type II, on the basis of exposure to herbicides, because he has no current diagnosis of that disorder.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 3.309(e).  In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

The Veteran is not entitled to service connection based on the finding of a chronic disease, or on the basis of continuity of symptomatology, because the most probative evidence of record shows that the Veteran does not have, and has not had, diabetes mellitus, type II.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of service connection for diabetes mellitus, type II; it follows that the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the Veteran's claim is denied.

D.  Erectile Dysfunction

The Veteran is not presumptively entitled to service connection for erectile dysfunction based on exposure to herbicides.  The Veteran is presumed to have been exposed to herbicides because he served in the Republic of Vietnam from December 20, 1969 to November 21, 1970.  38 C.F.R. § 3.307(a)(6)(iii).  However, erectile dysfunction is not a condition which is presumed to be service connected based on exposure to herbicides.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 3.309(e).

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As such, the Board will consider the Veteran's claim on a non-presumptive basis.

The Veteran's service treatment records include no evidence of complaints, diagnosis, or treatment of erectile dysfunction.  In his June 1969 pre-induction Report of Medical Examination, a clinician found the Veteran's genitourinary system to be normal on clinical evaluation.  No separation examination is of record.

In March 2004, the Veteran reported to a VA clinician that he did not have a sex drive.  The Veteran told a VA clinician in October 2008 that he was experiencing erectile dysfunction.  In May 2009, a VA clinician diagnosed the Veteran with erectile dysfunction.

At his March 2010 hearing before a DRO, the Veteran testified that he has erectile dysfunction.  Id. at p. 5.  He stated that he has never discussed the etiology of his erectile dysfunction with his doctors.  Id. at p. 6.

At his November 2010 Board hearing, the Veteran reported that he was first diagnosed with erectile dysfunction "around 2002, 2003."  Id. at p. 20.  The Veteran again reported that he has not discussed with his doctor whether there is any etiological link between his erectile dysfunction and his service.  Id. at p. 21.

The standards for requiring a medical examination or opinion are recounted above.  38 C.F.R. § 3.159(c)(4).  In this case, a VA medical opinion is unwarranted because the information and evidence of record does not establish that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease manifesting during an applicable presumptive period.  Furthermore, the information and evidence of record does not indicate that the claimed disability or symptoms may be associated with any established event, injury, or disease in service, or with another service-connected disability.  Rather, the Veteran's service treatment records include no complaints, diagnosis, or treatment of erectile dysfunction, and the Veteran has stated that he was first diagnosed with erectile dysfunction in 2002 or 2003-more than 30 years after service.

The Veteran is not competent to render an opinion as to the medical etiology of his erectile dysfunction, absent evidence showing that he has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, his unsubstantiated lay statement relating his erectile dysfunction to his service, including by exposure to herbicides, has no probative value.

The Veteran is not entitled to service connection based on the finding of a chronic disease, or on the basis of continuity of symptomatology, because the most probative evidence of record shows that the Veteran reported that he was not diagnosed with erectile dysfunction until 2002 or 2003.  Moreover, the Veteran has not alleged that he experienced erectile dysfunction during service.  38 C.F.R. 
§ 3.303(b).

The preponderance of the evidence is against the award of service connection for erectile dysfunction; it follows that the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the Veteran's claim is denied.

E.  Rectal Polyps

The Veteran is not presumptively entitled to service connection for rectal polyps based on exposure to herbicides.  The Veteran is presumed to have been exposed to herbicides because he served in the Republic of Vietnam from December 20, 1969 to November 21, 1970.  38 C.F.R. § 3.307(a)(6)(iii).  However, rectal polyps are not a condition which is presumed to be service connected based on exposure to herbicides.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 3.309(e).

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As such, the Board will consider the Veteran's claim on a non-presumptive basis.


The Veteran's service treatment records include no evidence of complaints, diagnosis, or treatment of rectal polyps.  In his June 1969 pre-induction Report of Medical Examination, a clinician found the Veteran's anus and rectum to be normal on clinical evaluation.  No separation examination is of record.

The Veteran's private physician performed a colonoscopy on the Veteran in July 2008, and diagnosed him with internal hemorrhoids, mild diverticulosis in the sigmoid colon, and three sessile polyps in the sigmoid colon.  The physician removed the three polyps by a hot biopsy polypectomy.

In August 2008, a VA clinician noted that the Veteran had a colonoscopy the previous week, at which time three polyps were found.

At his March 2010 hearing before a DRO, the Veteran stated that he was diagnosed with "an enlarged rectum" six months after service.  Id. at p. 6.  The Veteran also testified that "I think with my problem with my rectum, I think that [is] directly [related to] exposure to drinking the water [in Vietnam]."  Id. at p. 6.  The Veteran also alleged that he has hemorrhoids as a result of drinking the water in Vietnam.  Id. at p. 8.  The Veteran described the drinking water in Vietnam as being contaminated with particles of Agent Orange, which he stated were visible on the bottom of drinking containers, and on his skin after he took a steam bath.  Id. at pp. 7-8.

At his November 2010 Board hearing, the Veteran noted that he underwent a colonoscopy in July 2008, at which three large polyps were found and removed from his colon.  Id. at p. 7.  The Veteran further stated that "when the documentation [came] back to the VA it said two polyps instead of three."  Id. at p. 7.  The Veteran testified that he was first diagnosed with rectal polyps in July 2008.  Id. at p. 22.  He further stated that he did not discuss the etiological relationship, if any, between his rectal polyps and his service with his physician.  Id. at p. 22.

The standards for requiring a medical examination or opinion are recounted above.  38 C.F.R. § 3.159(c)(4).  In this case, a VA medical opinion is unwarranted because the information and evidence of record does not establish that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease manifesting during an applicable presumptive period.  Furthermore, the information and evidence of record does not indicate that the claimed disability or symptoms may be associated with any established event, injury, or disease in service, or with another service-connected disability.  Rather, the Veteran's service treatment records include no complaints, diagnosis, or treatment of rectal polyps, and the Veteran has stated that he was first diagnosed with rectal polyps in July 2008-more than 36 years after service.

To the extent that the Veteran contends that his drinking the water in Vietnam constitutes such an event in service, the Board finds that the information and evidence of record still does not indicate that the claimed disability or symptoms may be associated with that event.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (VA is not required to provide an examination based on a conclusory generalized lay statement, because that would eliminate the carefully drafted statutory standards governing the provision of medical examinations.)  Furthermore, VA has already conceded that the Veteran was exposed to herbicides during his service in Vietnam, irrespective of whether he drank the water there.  38 C.F.R. § 3.307(a)(6)(iii).  However, the Veteran is not competent to render an opinion as to the medical etiology of his rectal polyps or other colorectal disorders, absent evidence showing that he has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, his unsubstantiated lay statement relating his rectal polyps and other colorectal disorders to his service, including by exposure to herbicides, has no probative value.

The Veteran is not entitled to service connection based on the finding of a chronic disease, or on the basis of continuity of symptomatology, because the most probative evidence of record shows that the Veteran reported that he was not diagnosed with rectal polyps until July 2008.  Moreover, the Veteran has not alleged that he experienced rectal polyps, hemorrhoids, or mild diverticulosis in the sigmoid colon during service.  38 C.F.R. § 3.303(b).

Likewise, the Veteran is not entitled to service connection for an enlarged rectum based on his allegation that a doctor diagnosed him with that disorder within six months of service.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a layperson's account of what a doctor purportedly said is too attenuated and inherently unreliable to constitute medical evidence).  Moreover, the Veteran is ineligible for service connection for an enlarged rectum because he lacks a diagnosis thereof during the pendency of his claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The preponderance of the evidence is against the award of service connection for rectal polyps and any associated colorectal disorder; it follows that the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the Veteran's claim is denied.


ORDER

Entitlement to service connection for hypertension, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for a lung disorder, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for erectile dysfunction, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for rectal polyps, to include as due to exposure to herbicides, is denied.



REMAND

Additional development is needed prior to further consideration of the Veteran's claims of entitlement to service connection for sinus and prostate disorders.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

Sinus Disorder

The Veteran's service treatment records include no evidence of complaints, diagnosis, or treatment of a sinus disorder.  In his June 1969 pre-induction Report of Medical Examination, a clinician found the Veteran's sinuses and nose to be normal on clinical evaluation.  In a January 1971 Medical History, taken after his return from Vietnam, the Veteran checked a box indicating that he was not being treated, and had not been treated, for "ear, eye, nose or throat trouble."  No separation examination is of record.

In January 2002, a VA clinician observed that the Veteran had a congested nose with mild sinus tenderness.  He diagnosed the Veteran with chronic sinusitis, and prescribed medication.  VA clinicians repeated the diagnosis of sinusitis in March 2002, May 2002, April 2003, July 2003, April 2006, August 2008, October 2008, and May 2009.  VA clinicians also diagnosed the Veteran with an upper respiratory tract infection (URI) in February 2003, August 2008, October 2008, December 2008, February 2009, and May 2009.

In April 2003, a VA clinician noted that the Veteran reported having nasal congestion with excessive post-nasal drip for 10 to 12 days after he cut hay and was exposed to pollen and dust; the Veteran also reported that his symptoms got worse when he cut the grass in his yard.


The Veteran again reported post-nasal drainage to a VA clinician in October 2008.  The Veteran also reported experiencing sinus problems or pressure to VA clinicians in August 2003, March 2004, April 2006, September 2006, April 2007, June 2008, November 2008, and December 2008.

In May 2009, a VA clinician wrote, "PT [the patient is] again with [a] sinus infection, [and he] continue[s] smoking.  I explain[ed] to the patient [that] if he continue[s] smoking he is going to continue with recurrent URI [upper respiratory infections]."

Also in May 2009, a VA clinician checked the Veteran's paranasal sinuses and found that "there is no increase opacification, air-fluid level to indicate acute sinusitis.  There are soft tissue densities [sic] at both maxillary bases which may suggest retention cysts bilaterally.  Nasal septum is midline.  The inferior nasal turbinates are moderately edematous."  The VA clinician found "no acute sinusitis," but also diagnosed the Veteran with sinusitis and a retention cyst in both maxillary sinuses.  The clinician recommended a computed tomography (CT) scan of the Veteran's paranasal sinuses.

In June 2009, a VA clinician noted that "a computed tomography scan of his sinuses revealed [a] maxillary sinus retention cyst."  The clinician further noted that "computed tomography scan results are available, however, I am not able to see the images.  However, they do mention bilateral maxillary sinus mucous retention cyst in the base of the maxillary sinuses not obscuring the outflow tract.  No other evidence of acute sinusitis or air fluid levels [is] noted."

At his March 2010 hearing before a DRO, the Veteran testified that breathing in the dust in Vietnam without any filter or other protection for his nose and mouth "ate up all my little [nasal] passages.  The doctor in Birmingham said I'll probably be blowing snot the rest of my life."  Id. at p. 9.  The Veteran also stated that he was first prescribed an antibiotic for sinusitis in 1982.  Id. at p. 10.


At his November 2010 Board hearing, the Veteran reported that he was first diagnosed with a sinus condition "shortly after Vietnam."  Id. at p. 13.  The Veteran stated that he did not experience the condition in Vietnam.  Id. at p. 13.  However, he also reported that "in Vietnam it was raining the last three or four months.  I came over there during the monsoon season.  I left during the monsoon so my nose was running then, but I thought it was just normal....But it-it just didn't stop after I left Vietnam."  Id. at p. 14.  The Veteran also reported that he was given an x-ray after service which revealed that "all [of] my nasal passages [were] eaten out....I think it come[s] from...that dust blowing up on me on the tower for 12 hours a day" in Vietnam.  Id. at p. 14.

The Board finds that the Veteran is competent to report that he has experienced symptoms of sinusitis, including congested nasal passages, since leaving Vietnam during the monsoon season.  The Veteran is likewise competent to report that he inhaled dust through his nose during his service on a tower in Vietnam.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.)  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

In the absence of a separation examination or other records containing evidence to the contrary, the Board finds no basis for discounting the credibility of the Veteran's accounts of his symptoms.  While the Veteran disclaimed any treatment for his nose in January 1971-two months after his return from Vietnam-his service treatment records include no reports or evaluations, either positive or negative, of nasal or sinus symptoms during service.  However, the Veteran's consistent post-service complaints about his sinuses to VA clinicians, and their recurrent diagnosis of chronic sinusitis, tend to support the Veteran's credibility with respect to his reported symptoms.

The Board notes that the Veteran's multiple diagnoses of sinusitis by VA clinicians during the pendency of his claim satisfy the requirement of a current diagnosis.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Based on the standards provided in 38 C.F.R. § 3.159(c)(4), a medical examination is necessary in this case because the information and evidence of record contains multiple competent medical diagnoses of sinusitis by VA clinicians; establishes that the Veteran breathed in dust and experienced congested nasal passages during service; and indicates that the claimed sinus symptoms and disorders may be associated with his active service during and after Vietnam.

On remand, the Veteran should be scheduled for an examination to determine the extent and etiology of his claimed sinus disorder.  The examiner should review the Veteran's claims file, and note this review in the report.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's sinus disorder, if any, was caused or aggravated during or as a result of his service.  Additionally, if the examiner does not find the Veteran to have sinusitis or a URI at the time of the examination, he or she should provide an opinion as to whether it is at least as likely as not that those disorders, which were diagnosed by VA clinicians during the pendency of the claim, were caused or aggravated during or as a result of the Veteran's service.  The examiner should provide a rationale for all opinion(s) expressed.  If the examiner is unable to provide an opinion, he or she should state the reason(s) why.

Also on remand, the AMC should ask the Veteran to identify all health care providers that have treated him for his sinus disorder, and attempt to obtain records from each health care provider he identifies that might have available records, if not already in the claims file.  In particular, obtain the records, if any, from June 2009 to the present.  If records are unavailable and future attempts to retrieve the records are futile, please have the health care provider(s) so indicate.

Prostate Disorder

The Veteran's service treatment records include no evidence of complaints, diagnosis, or treatment of a prostate disorder.  In his June 1969 pre-induction Report of Medical Examination, a clinician found the Veteran's genitourinary system to be normal on clinical evaluation.  In a January 1971 Medical History, the Veteran checked a box indicating that he was not being treated, and had not been treated, for cancer.  No separation examination is of record.

In April 2006, a VA clinician diagnosed the Veteran with benign prostatic hypertrophy, a disease of the prostate.  The Veteran reported complaints of prostate problems to a VA clinician in April 2007.  In August 2008, a VA urologist diagnosed the Veteran with an enlarged prostate.

At his March 2010 hearing before a DRO, the Veteran testified that he believed his prostate disorder is the result of drinking water contaminated by herbicides while stationed in Vietnam.  Id. at p. 8.  As noted above, the Veteran described the drinking water in Vietnam as being contaminated with particles of Agent Orange, which he stated were visible on the bottom of drinking containers, and on his skin after he took a steam bath.  Id. at pp. 7-8.  The Veteran also alleged that he was diagnosed with an enlarged prostate in 1972.  Id. at p. 12.

At his November 2010 Board hearing, the Veteran testified that he did not experience any problems with his prostate during his service in Vietnam.  Id. at pp. 4-5.  The Veteran again testified that he was first diagnosed with an enlarged prostate in 1972, approximately six months after service.  Id. at p. 3.  He further reported that VA clinicians subsequently diagnosed him with a prostate disorder in 2002.  Id. at p. 6.  The Veteran also stated that he has problems urinating when he does not take his medication.  Id. at p. 7.  Finally, the Veteran reported that a VA clinician had diagnosed him with prostate cancer in September 2010.  Id. at p. 8.

Where, as here, the Veteran has reported that there are pertinent VA treatment records containing a current diagnosis of a claimed disorder, VA has a duty to obtain those records.  38 C.F.R. § 3.159(c)(2).  This duty is especially significant in this case, where the Veteran was presumptively exposed to herbicides in service, and where prostate cancer, if diagnosed, would warrant presumptive service connection on that basis.  38 C.F.R. § 3.309(e).

Therefore, on remand, the AMC should ask the Veteran to identify all health care providers that have treated him for his prostate disorder, and attempt to obtain records from each health care provider he identifies that might have available records, if not already in the claims file.  In particular, obtain the records, if any, from June 2009 to the present.  The AMC should pay particular attention to a September 2010 VA treatment record which, according to the Veteran, contains a diagnosis of prostate cancer by a VA clinician.  If records are unavailable and future attempts to retrieve the records are futile, please have the health care provider(s) so indicate.

Based on the information currently before the Board, a VA examination is not warranted with respect to the Veteran's claimed prostate disorder, because he has specifically testified that he had no symptoms of a prostate disorder during his service in Vietnam, and he has not reported having experienced any symptoms of a prostate disorder at any other point in his service.  Furthermore, the Veteran has reported that his first diagnosis of a prostate disorder was made after service.  Moreover, the only in-service event to which the Veteran related his prostate disorder was exposure to herbicides, the exposure to which has already been conceded.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all health care providers that have treated him for a sinus disorder and a prostate disorder, and attempt to obtain records from each health care provider he identifies that might have available records, if not already in the claims file.  In particular, obtain the records, if any, from June 2009 to the present.  If records are unavailable and future attempts to retrieve the records are futile, please have the health care provider(s) so indicate.

2.  Schedule the Veteran for a VA examination of his sinuses by an appropriate specialist.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  The examiner must indicate whether such review was accomplished.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's sinus disorder(s), if any, was caused or aggravated during or as a result of his service.

Additionally, if the examiner does not find the Veteran to have sinusitis or a URI at the time of the examination, he or she should provide an opinion as to whether it is at least as likely as not that those disorders, which were diagnosed by VA clinicians during the pendency of the claim, were caused or aggravated during or as a result of the Veteran's service.

The examiner should provide a rationale for all opinion(s) expressed.  If the examiner is unable to provide an opinion, he or she should state the reason(s) why.

3.  After completion of the above, the AOJ should readjudicate the claims.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2010).

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


